February 12, 1925. The opinion of the Court was delivered by
The appellant's statement is, in part, as follows:
"This action was brought on July 18, 1922.
"The complaint sets up two causes of action — one to recover $1,680.64, alleged to be profits made by the plaintiff on certain cotton purchases made between May 1st and June 9th; and the second cause of action is to recover the sum of $2,000.00, alleged to have been deposited with W.C. Taylor for the purpose of trading in cotton futures. It is alleged in the complaint that Taylor operated an office in the Town of Greenwood for the purpose of buying and selling cotton for future delivery, and that he was the agent of Fenner 
Beane, and had some arrangement with them whereby commissions allowed by the exchanges were to be divided.
"The answer sets forth that Fenner  Beane were engaged as brokers in the City of New Orleans, and that Taylor was a broker in the Town of Greenwood; that in the course of business Taylor, from time to time, remitted orders for the purchase or sale of cotton for future delivery on the New Orleans exchange, and from time to time remitted certain sums of money to cover such transactions, and that Fenner  Beane had paid to Taylor everything that was due on these transactions, and denies the allegations of the complaint."
The verdict was for the plaintiff, and from the judgment entered thereon this appeal is taken.
There are 39 exceptions, but the appellants state the questions as follows:
"In this appeal Fenner  Beane urged the following propositions: *Page 65 
"(1) That there was no evidence from which the jury could reasonably conclude that Taylor was the agent of Fenner  Beane.
"(2) That, even if the jury should conclude that the relation between Fenner  Beane and Taylor was that of principal and agent, nevertheless the only conclusion reasonably to be drawn from the evidence was that in these transactions, which are the basis of the plaintiff's claims. Taylor was not acting as the agent of Fenner  Beane.
"(3) Certain questions of evidence to be hereinafter stated."
I. The first two propositions will be considered together, and neither can be sustained. There was abundant evidence that Taylor was the agent of Fenner  Beane. Taylor had an office in Greenwood, S.C. The private wire of Fenner  Beane was installed in Taylor's office, and the messages that came over that wire were displayed on the board. An admitted agent of Fenner Beane seems to have made Taylor's office his headquarters, and solicited business for Fenner  Beane through Taylor. Some orders were given to Taylor, who transmitted them in his own name to Fenner  Beane. Some orders were given to Fenner  Beane. These were sent through Taylor and acknowledged by Fenner  Beane. Checks were made payable to Fenner  Beane. These checks were indorsed by Taylor for Fenner  Beane and deposited in bank to Fenner  Beane's account. Fenner Beane were large operators, and presumably responsible. Taylor seems to have been irresponsible financially. It would serve no good purpose to extend this statement. It is sufficient to say that the evidence is abundant, that Taylor was the agent of Fenner  Beane.
II. As to the introduction of evidence, error is alleged, in that: (a) "The Judge allowed A.M. Klugh and certain other parties, who dealt with *Page 66 
W.C. Taylor, to state the manner in which their business was conducted."
There was no error here. The question was, In what way was that business conducted? The testimony was responsive to that question, and proper.
(b) "The Judge admitted a great number of letters passing between Taylor and Fenner  Beane, which had no bearing upon the question as to whether Taylor was the agent of Fenner  Beane."
The agency being denied entirely, the letters were relevant as showing the relation of the parties.
(c) "The Judge admitted in evidence a paper found in Taylor's office purporting to be a draft of an agreement with Fenner  Beane. This paper was unsigned."
This was not reversible error, as it does not appear to have been prejudicial. Most of it was in from other sources, and, being found among Taylor's papers, it might call for an explanation from Taylor, and he did not object.
III. "His Honor erred in holding that, if there were a scintilla of testimony under the issue of agency, the case must go to the jury." The evidence being abundant, the error was harmless.
IV. A question has been raised as to a partnership between Taylor and Dowling, in the $2,000.00 transaction. It is wholly immaterial under the statute. If Fenner  Beane received $2,000.00 of Dowling's money, they must pay it back to Dowling. The statute may be harsh, but it was intended to be so, and the Court's duty is to enforce it.
The judgment appealed from is affirmed.
MESSRS. JUSTICES WATTS and MARION, and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE T.P. COTHRAN did not participate. *Page 67